DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This is a final rejection in response to the amendments and arguments filed 03/07/2022. Claims 1-3 are currently pending with claim 2 withdrawn from consideration, claim 1 amended and claim 3 new.

Election/Restrictions
Claim 2 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/15/2021.

Response to Arguments
Applicant’s arguments, see the response, filed 03/07/2022, with respect to objections to the claims, 112(b) rejections and 102(a)(1) rejection have been fully considered and are persuasive.  The objections to the claims, 112(b) rejections and 102(a)(1) rejection of 11/12/2021 have been withdrawn in light of amendments to the claims. However, the currently amended claims are still anticipated by the prior art US Patent 8,322,989 to Ozkul, see rejection to follow. It should be noted that applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. See MPEP § 706.07(a). 

Drawings
Figures 1A and 1B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) 
The drawings are not of sufficient quality to permit proper examination. Accordingly, replacement drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to this Office action. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. Sufficient quality includes “black and white drawings … India ink, or its equivalent that secures solid black lines, must be used for drawings ….” For example, the prior art US Patent 5,454,694 to O’Dell shows sufficient quality drawings. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 8,322,989 to Ozkul (Ozkul).
In Reference to Claim 1
Ozkul discloses a wind/ocean current capturing turbine (abstract), comprising:
lower and upper sets of attached support members (Fig. 2: 23 and 25 for instance), comprising upper and lower rail arms (23, 25), for the purpose of holding multiple wind/ocean current capturing components (21 for instance) comprising sail sections (Fig. 8: 31 for instance) that are individually rotatable on the upper and lower rail arms (Fig. 8-10: 31 rotatable about 23 and 25,  25 not seen in Fig. 8); 
as seen in Fig. 6 for instance with 31 being a part of 21), to protect the turbine from catastrophic wind/ocean current events (col 2, ll 4-7: such as high wind conditions); 
the multiple wind/ocean current capturing components, with the sail sections that deploy from capturing substantially zero square feet of air/ocean current (Fig. 6: such as when collapsed) to capturing a maximum square footage of air/ocean current (Fig. 2: such as when deployed) while a deployment process combines a group of smaller sail sections (Fig. 10: 31 opened), into bigger main sail arrays (Fig. 8: such as 31 closed forming 21); 
wherein the multiple wind/ocean current capturing components (21) are operative to be released from wind/ocean current capturing mode (Fig. 10: with 31 opened for instance), via stoppers (Fig. 9: portions 32 of 31 for instance), that allow spinning of the sail sections (31) and stopping of the sail sections when necessary (Figs. 8-9: 31 seen closed); and 
wherein the multiple wind/ocean current capturing components (21) are able to retractable into a protective position in case of catastrophic wind or ocean current events (col 2, ll 4-7 and ll 31-38 and Fig. 6 as seen).
In Reference to Claim 3
Ozkul discloses the wind/ocean current capturing turbine of claim 1, where the catastrophic wind/ocean events include at least one of tornadoes, windstorms, and hurricanes (col 2, ll 4-7: at least windstorms but all inherently having gale force winds).

Examiner’s Notes
Examiner notes that in claim 1 in the indent starting on line 8, the limitations do not seem to be related or connected to each other. Furthermore, the the placement of the instant invention in storm protection seems to be a key features of the invention. 
As it stands, the prior art Ozkul teaches that the sail sections (Figs. 8-10: 31), as part of the wind/ocean current capturing components (21), are concealed when the wind/ocean current capturing components are concealed (as seen in Fig. 6 for instance) and thus meet all the limitations of the invention as claimed. 
claim 1 could be amended to include structure of the sail sections, see instant specification pg. 9, last paragraph regarding the sail sections 30 being stored, pg. 10, second paragraph regarding the sail sections being folded against the rail arm mast 32 and pg. 16 first paragraph regarding the sail sections being unfolded. The claim could be amended as such:
In the indent on line 8-12
--the multiple wind/ocean current capturing components, with the sail sections that deploy from capturing substantially zero square feet of air/ocean current to capturing a maximum square footage of air/ocean current by combining a group of smaller sail sections, that are folded and concealed against a rail arm mast during the capturing of substantially zero square feet of air/ocean current and that unfold and deploy for the capturing of maximum square footage of air/ocean current, into bigger main sail arrays--.
As noted, the prior art Ozkul’s sail sections (Figs. 8-10: 31) do not include structure that has them folded against a rail arm mast during storm protection and unfolded during full operation mode.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, as cited in the Notice of References Cited, are cited to show sail sections of a wind wheel that form larger sail arrays, wind sails that open and close during operation, wind turbines that fold into storm protection mode and frictionless bearings used in wind turbines.

ConclusionApplicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LAMBERT whose telephone number is (571)270-3516. The examiner can normally be reached Monday - Thursday 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on (571)270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WAYNE A LAMBERT/Examiner, Art Unit 3745                                                                                                                                                                                                        
/David E Sosnowski/SPE, Art Unit 3745